The plaintiffs in error, hereinafter called defendants, were convicted in the superior court of Pottawatomie county on a charge of having possession of 44 gallons of beer, and were sentenced as follows: W.M. Suggs to pay a fine of $200 and be confined in the county jail for 30 days; Leo Drake to pay a fine of $100 and be confined in the county jail for 30 days; George Alexander to pay a fine of $50 and be confined in the county jail for 30 days.
The evidence discloses that 44 gallons of beer were found in a barn on a farm owned by W.M. Suggs; said farm being rented at the time to defendant Leo Drake. George Alexander was hired by Suggs to look after his stock and tools on the farm where the liquor was found. One Mathew Ratliff, who was arrested with these defendants, pleaded guilty to making the home brew, placing it in the barn, and testified that these defendants had nothing to do with it and did not know anything about it. There is no evidence whatever in the record to show that these defendants knew the beer was in the barn and no evidence connecting these defendants with having possession of the beer. The evidence is wholly insufficient to sustain the judgment.
The case is reversed. *Page 189